DETAILED ACTION
This is in response to applicants claim amendments and arguments filed 16 December 2020.  Claims 1, 2, 4, 6-14 remain pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The rejection of claims 1-14 under 35 USC 103 as being unpatentable over Ikeda et al (US 2010/0144565) made in the previous Office action is withdrawn in view of the amendments to the claims.  Specifically, the amide compound of independent claim 1 has been amended to limit substituent R12 to a hydrogen atom. This distinguishes over the amide component in Ikeda et al wherein both R1 and R2 substituents contain 6 or more carbon atoms.     
The rejection of claims 1-14 under 35 USC 103 as being unpatentable over Bartley et al (US 2009/0312207) made in the previous Office action is withdrawn in view of the amendments to the claims.  Specifically, the amide compound of independent claim 1 has been amended to limit substituent R12 to a hydrogen atom. This distinguishes over the amide component in Bartley et al wherein both R1 and R2 substituents are hydrocarbyl groups containing 6 or more carbon atoms.     

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4 and 6-14 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuki et al (US 2017/0198234).
Matsuki et al [“Matsuki”] disclose a lubricating oil composition suitable as an automatic transmission oil [0001].  The composition comprises a lubricating base oil, (A) a boron-containing ashless dispersant, (B) a phosphorous additive in an amount of 300 to 800 ppm by mass phosphorus, (C) an amide- and/or imide-based friction modifier in an amount of 1 to 4% by mass, and (D) an alkali- and/or alkaline earth metal-based detergent [0009]. 
Matsuki discloses that component (C) may be an amide-based friction modifier represented by formula (3) set forth in [0065] wherein R2 is a hydrocarbon or functionalized hydrocarbon group having 1 to 30 carbon atoms, preferably an alkyl or alkenyl group having 12 to 24 carbon atoms; R3 is a hydrocarbon or functionalized hydrocarbon group having 1 to 30 carbon atoms, or hydrogen, preferably a hydrocarbon having 1 to 4 carbon atoms or hydrogen, more preferably hydrogen [0066].  Thus the examiner is of the position that the amide-based friction modifier in Matsuki meets the limitations of the claimed amide compound component (A) when substituent R3 is hydrogen.  
18) as the main component [0124] which does not differ from the amide compound used in the Examples of applicant’s invention which is monostearyl(C18)-glycolic acid amide (specification page 27).   
Matsuki discloses that detergent component (D) may be a sulfonate-, phenate- and/or a salicylate-based detergent [0074].  Matsuki discloses that the metallic detergent may have any base number but preferably 150 mgKOH/g or greater [0083].  
Thus the examiner is of the position that Matsuki meets the limitations of the claimed lubricating oil composition since components (A) and (B) may be the same.  Applicant’s open-ended claim language “comprising” allows for the addition of other additives to the composition including the boron-containing ashless dispersant of Matsuki.  The claims further add component (C) at least one phosphate to the composition in an amount providing 100 ppm by mass or more phosphorus to the composition (dependent claims 9-10) which is disclosed as component (B) in Matsuki  

Claim Rejections - 35 USC § 103
Claims 1, 2, 4 and 6-14 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al (US 2016/0340603).
Takahashi et al [“Takahashi”] discloses a lubricating oil composition for a differential gear unit which comprises (A) a mineral oil and/or (B) a synthetic oil, and (C) a friction modifier selected from amide- and imide-based friction modifiers and derivatives thereof, in an amount of 0.01 to 10 % by mass on the basis of the total mass of the composition.  
28 is a hydrocarbon or functionalized hydrocarbon group having 1 to 30 carbon atoms, preferably an alkyl or alkenyl group having 12 to 24 carbon atoms; R29 is a hydrocarbon or functionalized hydrocarbon group having 1 to 30 carbon atoms, or hydrogen, preferably a hydrocarbon having 1 to 4 carbon atoms or hydrogen, more preferably hydrogen [0124].  Thus the examiner is of the position that the amide-based friction modifier in Takahashi meets the limitations of the claimed amide compound component (A) when substituent R29 is hydrogen.  
Takahashi allows for the addition of other additives to the composition including (E) a metallic detergent [0162].  Takahashi disclose that alkaline earth metal detergents having a base number of 100 mgKOH/g or greater are preferably used as the metallic detergent.  Takahashi discloses that examples include alkaline earth metal sulfonates, alkaline earth metal phenates and alkaline earth metal salicylates [0163].  
Takahashi also allows for the addition of phosphorus-based extreme pressure agents including a blend of one or more types selected from phosphoric acid esters, phosphorous acid esters, fatty acid esters, fatty acid metal salts and derivatives thereof [0191].    
Thus the examiner is of the position that Takahashi meets the limitations of the claimed lubricating oil composition since components (A) and (B) may be the same.  Applicant’s open-ended claim language “comprising” allows for the addition of other additives to the composition including the additional additives disclosed in Takahashi.  



Response to Arguments
Applicant’s arguments with respect to claims 1-14, and the Declaration under 37 CFR§ 1.132 filed 16 December 2020 have been considered and the rejections under 35 USC 103 made in the previous Office action have been withdrawn.  The new grounds of rejection do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN M MCAVOY whose telephone number is (571)272-1451.  The examiner can normally be reached on Monday-Friday 9:30am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on (571) 272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




							/ELLEN M MCAVOY/                                                                                    Primary Examiner, Art Unit 1771                                                                                                                    

EMcAvoy
February 24, 2021